Citation Nr: 0707796	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for stress headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 2000 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
service connection for stress headaches and granted service 
connection for GERD, assigning a noncompensable rating.  The 
veteran relocated and his claim is now being addressed by the 
RO in Cleveland, Ohio. 

The veteran also filed claims for service connection for his 
right knee and for cervical spine pain with the above claims.  
The veteran initiated an appeal on those issues in his 
November 2004 Notice of Disagreement.  Following issuance of 
the February 2005 Statement of the Case, the veteran filed a 
March 2005 VA Form 9 perfecting his appeal only to the stress 
headache and GERD issues.  The issues of the right knee and 
cervical spine pain have not been perfected, and the Board is 
without jurisdiction to consider them.  


FINDINGS OF FACT

1.  The veteran's GERD is manifested by recurrent heartburn, 
without evidence of difficulty swallowing or regurgitation.  

2.  The veteran has reported recurring headaches since 
September 2003, the time of his return from a six month tour 
in Iraq.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
GERD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006).

2.  The veteran has a chronic stress headache disorder which 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

The veteran contends that he is entitled to a compensable 
rating for his GERD.  For the reasons that follow, the Board 
concludes that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his GERD, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's GERD is rated by analogy under Diagnostic Code 
7346, pertaining to hiatal hernias.  See 38 C.F.R. § 4.20 
(When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.).  

A 60 percent rating for a hiatal hernia requires symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating for hiatal hernia requires persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346.  
For a compensable rating, therefore, the evidence must show 
that the veteran has two of the following: recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation.

The evidence of record consists of VA treatment records from 
April to October 2004 and a May 2004 VA examination report.  
Records from April 2004 indicate that the veteran had been 
prescribed Prevacid, with good control of his symptoms.  At 
his May 2004 VA examination, the veteran indicated that he 
developed daily heartburn about one year before.  Since 
beginning Prevacid his heartburn has been generally resolved, 
with occasional "breakthrough reflux" and "a little bit of 
chest discomfort."  The veteran reported never having an 
ulcer to his knowledge.  He also indicated that he had never 
had an EGD (esophagogastroduodenoscopy).  At an April 2004 
outpatient clinic visit, the veteran again reported good 
control of his symptoms with Prevacid.  He denied having 
melena.  At some point, which is not of record, the veteran 
received a new prescription of Zantac for his GERD.  By 
September 2004, the veteran reported that his symptoms were 
not controlled and his pain was increasing.  An October 6, 
2004 note indicated that the veteran had increased his 
medication but was "still having alot [sic] of heart burn."  
He was referred for a consult to determine whether another 
drug, Prilosec, was indicated.  

The Board has also reviewed the veteran's service medical 
records to establish further evidence of his condition.  
Prior to developing GERD, the veteran had a periodic physical 
examination in September 2001 which showed his weight to be 
170 pounds.  An April 27, 2004 outpatient treatment note 
shows his weight to be 184 pounds.  There are no further 
measurements of his weight.  

Accordingly, the Board finds that the veteran's symptoms 
consist of recurrent heartburn, without difficulty swallowing 
or regurgitation.  The veteran reports pain and heartburn as 
his symptoms.  There is no mention of hematemesis, material 
weight loss, anemia or vomiting.  He denied melena.  As 
evidence of these symptoms is required for a 60 percent 
rating, the Board concludes that a 60 percent rating is not 
warranted.  There is also no evidence of dysphagia or 
regurgitation, accompanied by substernal or arm or shoulder 
pain.  Furthermore, there is no indication of considerable 
health impairment.  The veteran's weight has been increasing, 
which tends to show that the veteran has a good appetite 
without sufficient epigastric distress to hinder his eating.  
The Board concludes that a 30 percent rating is not 
warranted.  As the veteran has only one symptom of the 30 
percent rating, heartburn, the Board also concludes that the 
criteria for a 10 percent rating are not met.  

In light of the Board's conclusion that the criteria for a 
compensable rating have not been met, the rule of Fenderson, 
supra, is not for application.  

The Board has considered the veteran's service-connected GERD 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7203 to 7205 are not for 
application because the evidence does not show that the 
veteran has been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the evidence does 
not show that the veteran has been diagnosed with a gastric, 
duodenal, marginal, hypertrophic, inguinal, ventral, or 
femoral ulcer; therefore, Diagnostic Codes 7204 to 7307 and 
7338 to 7340 are not for application.  Thus, the Board 
concludes that an initial compensable rating for the 
veteran's service-connected GERD is not warranted under any 
applicable Diagnostic Code. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable rating for GERD.  See Gilbert, 1 Vet. 
App. at 53.

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service headaches.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

In this case, the veteran has reported headaches, beginning 
in service, which have recurred over the course of a year.  
During service, the veteran reported twice weekly headaches 
on his September 2003 Post Deployment Medical Assessment on 
return from a six month tour.  The veteran's remaining 
service medical records do not show treatment for headaches.  
A physical examination at separation is not of record.  At 
his May 2004 VA examination, the veteran reported having 
headaches for one year.  The examiner's report describes them 
as "daily at times, but then he will go through periods 
where he does not have headaches."  The examiner diagnosed 
the veteran with stress headaches.  The examiner did not 
address either continuity or an at least as likely as not 
relationship of the stress headaches to service.

The Board recognizes that the veteran is fully competent to 
report headaches.  The RO denied the claim as the veteran did 
not seek treatment for his headaches, found that there was no 
chronicity of the headaches since service and that there was 
no relationship of the headaches to service.  The fact that 
the veteran did not seek treatment does not mitigate his 
competency or credibility.  The veteran could experience 
headaches without reporting for medical care.  There is 
nothing in the file that contradicts his reports of 
headaches.  In accordance with the recent decision of 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the 
Board finds that the evidence is at least in equipoise that 
the veteran suffers from chronic stress headaches which began 
in service.  The Board concludes that the criteria for 
service connection are met.  See 38 C.F.R. § 3.303(b).  

III. Veterans Claims Assistance Act

As to the claim of service connection for stress headaches, 
service connection has been granted, as discussed above.  
This grants the benefit sought on appeal in full.  As such, 
the Board finds that any error related to the VCAA on that 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

With respect to the veteran's compensable rating claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

After the veteran disagreed with the initial rating assigned 
for GERD, a letter dated in November 2004 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  That letter informed him 
of the evidence needed to show an increase in disability.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The 2004 letter informed him to submit any additional 
information or evidence in his possession relevant to the 
claim. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for GERD is 
denied.

Entitlement to service connection for stress headaches is 
granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


